DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is in response to Application Serial No. 16/480, 282 filed on July 23, 2019 in which claims 1-5 are presented for examination.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al. (US 2017/0168501 A1) in view of  Anderson (US 2004/0068352 A1) and further in view of Mazura (JPH08263140 A1).
In regard to claim 1, Ogura et al. discloses a route generating system for generating a route along which a work vehicle performs autonomous travel, comprising:
a work vehicle setting unit configured to set a vehicle information on the work vehicle (see at least [0078]);

(see at least abstract, [0010],[0096]); and
a region setting unit configured to set, in the specific region, a plurality of regions including a first region (work area HA) where routes in parallel with the traveling direction are generated and second regions (headland HB) where connection paths each connecting corresponding ones of the routes are generated (see at least 0078], 0069], [0070], [0074], [0075], [0077], [0080]-[0096]), wherein
the region setting unit  is configured to set widths of the second regions based on the vehicle information, (see at least [0074]-[0096]).
 	Ogura et al. does not explicitly disclose an altitude information obtaining unit configured to obtain an altitude information on a specific region where the route is to be generated, and that the second regions is also based the altitude information.
 	Anderson, in the same field of endeavor, describes setting a work area as a slope, and setting the direction of travel in which work is to be performed as the inclining direction of the slope. Anderson discloses a first region where a plurality of path that are parallel to the dired5tion of travel are generated and a second region where a connecting path that connects the plurality of paths is generated, and cause a work vehicle to travel (see at least [0045], [0046], Figs. 4, 7).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ogura et al. by including the slope describes as the work area of Anderson in order to  reduce energy 
	The combination of Ogura et al. and Anderson does not explicitly disclose an altitude information obtaining unit configured to obtain an altitude information on a specific region where the route is to be generated.
 	Mazura discloses the above limitation (see at least [0004]-[0007])
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ogura et al. and Anderson with the disclosure of Mazura in order to improve accuracy and stability of automatic traveling of the vehicle along a guided route and for a slope having inclination angle.

  	In regard to claim 2, the combination of Ogura et al. and Anderson discloses wherein the region setting unit [[sets]] is configured to set the second regions respectively on first and second sides of the first region in the traveling direction, and the region setting unit [[sets]] is further configured to set, among the second regions on the first and second sides, one of the second regions located on a lower side to have a width larger than a width of the other another one of the second regions located on a higher side, based on the altitude information (see Ogura [0074]-[0096] and Anderson [0045]-[0046]).

5.	Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al. (US 2017/0168501 A1) in view of  Anderson (US 2004/0068352 A1) and  Mazura  as applied to claim 1 above and further in view of  Kobayashi et al. (JP2016187979 A).
 	In regard to claim 3, the combination of Ogura, Anderson, and Mazura does not explicitly disclose wherein the work vehicle setting unit is configured to set as the vehicle information, a turning radius of the work vehicle, and the work vehicle setting unit is further configured to set as the turning radius, a turning radius larger than a preset reference turning radius based on the altitude information and the traveling direction.
 	Kobayashi et al. discloses wherein the work vehicle setting unit is configured to set as the vehicle information, a turning radius of the work vehicle, and the work vehicle setting unit is further configured to set as the turning radius, a turning radius larger than a preset reference turning radius based on the altitude information and the traveling direction (see at least [0023]-[0026]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ogura et al., Anderson, and Mazura with the disclosure of Kobayashi et al. because such modification would provide an autonomous vehicle capable of preventing a slip down toward a valley side on an incline plane.

 	In regard to claim 4, Ogura et al. discloses a turning radius designating unit configured to accept, as the turning radius, a designation of an arbitrary turning radius, wherein

(see at least [0078]-[0082]).

 	In regard to claim 5, the combination of Ogura, Anderson, and Mazura does not explicitly disclose the limitations of claim 5.
 	Kobayashi et al. discloses the work vehicle setting unit includes a vehicle speed setting unit configured to set a first vehicle speed of the work vehicle in the first region and a second vehicle speed of the work vehicle in the second regions (see at least [0027]-[0031], [0036]), the autonomous travel system includes an autonomous travel control unit configured to control autonomous travel of the work vehicle (see at least [0027]-[0031], [0036]), and the autonomous travel control unit is configured to control based on the altitude information, a vehicle speed of the work vehicle in the second regions to be a third vehicle speed, which is lower than the second vehicle speed (see at least [0027]-[0031], [0036]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Ogura et al., Anderson, and Mazura with the disclosure of Kobayashi et al. because such modification would provide an autonomous vehicle capable of preventing a slip down toward a valley side on an incline plane.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsuzaki et al., US 2018/0024563 discloses a work vehicle, and a slope travel control system for a work vehicle;
Wolters et al., US 2017/0300064 discloses a system and method for determining the optimal machine working direction(s) of travel for a field boundary to be used in a guidance/navigation system for machine control;
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHE Y MARC-COLEMAN whose telephone number is (571)272-2178.  The examiner can normally be reached on Monday-Thursday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black, can be reached at 571-272-6956 or you can reach supervisor Peter Nolan at 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MARTHE Y MARC-COLEMAN/Primary Examiner, Art Unit 3661